439 F.2d 1124
CERAMIC TILERS SUPPLY, INC., a corporation, Appellant,v.TILE COUNCIL OF AMERICA, INC., a corporation, Appellee.
No. 25193.
United States Court of Appeals, Ninth Circuit.
March 22, 1971.

Robert W. Fulwider (argued), I. Morley Drucker, of Fulwider, Patton, Rieber, Lee & Utecht, Los Angeles, Cal., for appellant.
Granville M. Pine (argued), George P. Hoare, Jr., Thomas M. Gibson, of Morgan, Finnegan, Durham & Pine, New York City, for appellee.
Before CHAMBERS and BARNES, Circuit Judges, and HALBERT, Senior District Judge.
PER CURIAM:


1
This case has been before us on a previous occasion (Ceramic Tilers Supply, Inc. v. Tile Council of America, Inc., 378 F.2d 283) and all but one of the issues were resolved at that time. We remanded the case for additional findings of fact and conclusions of law on the question of obviousness. We clarified our order of remand with a more comprehensive order (Ceramic Tilers Supply Inc. v. Tile Council of America, Inc., 405 F.2d 181). We invited Judge Whelan to consider the issue of obviousness in the light of the Supreme Court's decision in Graham v. John Deere Co., 383 U.S. 1, 86 S.Ct. 684, 15 L.Ed.2d 545 and directed Judge Whelan to take additional evidence if he deemed it necessary. Judge Whelan determined that additional evidence was not necessary and made 45 additional findings of fact and entered 15 additional conclusions of law on the basis of the original record in this case.


2
We believe that the only issue which we must now resolve is whether there is sufficient evidence to sustain the findings of fact and conclusions of law made by Judge Whelan on the question of obviousness. A careful review of all of the findings of fact and conclusions of law made by Judge Whelan in the consolidated findings of fact and conclusions of law made pursuant to our remand and the entire record in this case convinces us that there is ample evidence to support Judge Whelan's ultimate findings of fact and conclusions of law on the issue of obviousness and in fact all issues in this case. Accordingly, the judgment of the trial court is


3
Affirmed.